Melissa K. Caen Assistant Secretary 30 Ivan Allen Jr. Blvd Atlanta, GA 30308 October 5, 2012 Securities and Exchange Commission Washington, D.C.20549 RE:Mississippi Power Company Amendment No. 1 to the Registration Statement on Form S-3 – 333-183528 Ladies and Gentlemen: We transmit herewith for filing with the Commission on behalf of Mississippi Power Company (the “Company”), pursuant to the provisions of the Securities Act of 1933, as amended (the “Securities Act”), Amendment No. 1 to the Registration Statement on Form S-3 relating to the issue of securities as described therein. Please address any questions or comments regarding this Registration Statement, as amended, to the undersigned at Southern Company Services, Inc., Atlanta, Georgia (404-506-0684). Yours very truly, /s/Melissa K. Caen Melissa K. Caen Assistant Secretary
